DETAILED ACTION
The Amendment filed August 30th, 2021 has been entered and fully considered. Claims 1-16 are pending in this application. Claims 1-4 have been amended and claims 5-16 have been newly added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-6, 9-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fazio et al., (hereinafter 'Fazio', U.S. PGPub. No. 2014/0277045).
Regarding claim 1, Fazio discloses a constriction removal method (Figs. 1-3C and 13A-14F; [0012]-[0013]; [0085]-[0094]) using a high-frequency knife (transseptal coring device 10, tissue incising element 12 cutting edge 106 in Figs. 13A-13E; [0077]) and a collecting instrument (tissue stabilizer 14), the collecting instrument having a longitudinal axis and an increasing-diameter part (struts 36, free ends 38) disposed at a distal end of the collecting instrument (14), the increasing-diameter part being configured to have a reduced diameter state (Figs. 2 and 14A-14B) and an increased diameter state (Figs. 3A-3C and 14C), wherein a diameter of the increasing-diameter part in the increased diameter state (Figs, 3A-3C and 14C) is greater than a diameter of the increasing- diameter part in the reduced diameter state 
Regarding claim 2, Fazio discloses (Figs. 1-3C and 13A-14F; [0012]-[0013]; [0085]-[0094]) wherein the constricted portion of the lumen is cylindrically incised with the high-frequency knife (transseptal coring device 10, tissue incising element 12 cutting edge 106 in Figs. 13A-13E; [0077]) by: longitudinally moving the high-frequency knife distally while a high-frequency current is supplied to the high-frequency knife; and subsequent to longitudinally moving the high-frequency knife distally, moving the high-frequency knife rotationally about the longitudinal axis of the collecting instrument while the high-frequency current is supplied to the high-frequency knife ([0077], “the mechanical cutting action of the tissue incising element may be coupled with a radio frequency energy source… the radio frequency energy source can be used to thermally ablate tissue in contact with the tissue incising element”; [0092], “the clinician incises tissue from the atrial septum by positioning the tissue incising element (12) against the atrial septum from the right atrium and advancing the tissue incising element (12) distally while holding the tissue stabilizer (14) steady. The tissue is cut by either a direct force “F1”, a torque “F2” as illustrated in FIG. 14D, or a combination of both”; see Figs. 1 and 14D).
Regarding claim 5, Fazio discloses (Figs. 1-3C and 13A-14F; [0012]-[0013]; [0085]-[0094]) wherein the increasing-diameter part passively takes the increased diameter state (Fig. 14C; [0089], “the tissue stabilizer (14) is advanced distally across the atrial septum (7). This step is achieved by the tissue stabilizer (14) tracing over the guide wire (130) or by the tissue stabilizer (14) piercing through the atrial 
Regarding claim 6, Fazio discloses (Figs. 1-3C and 13A-14F; [0012]-[0013]; [0085]-[0094]) wherein the increasing-diameter part passively takes the increased diameter state due to an elastic restoring force at the one or more proximal ends of the increasing-diameter part (Fig. 14C; [0089], “the tissue stabilizer (14) is advanced distally across the atrial septum (7). This step is achieved by the tissue stabilizer (14) tracing over the guide wire (130) or by the tissue stabilizer (14) piercing through the atrial septum (6) first at its distal end. As the distal portion of the tissue stabilizer (14) extends distally beyond the distal end of the tissue incising element (12), the tissue supporting struts (36) become free from the constraint of the tissue incising element (12) and extend radially outward to form a substantially planar tissue supporting surface”; see [0060] for tissue stabilizer 14 made of “an elastic material, a super-elastic material, or a shape-memory alloy which allows selected portions to distort into a generally straightened profile during the delivery process and resume and maintain its intended profile in vivo once deployed”). 
Regarding claim 9, Fazio discloses (Figs. 1-3C and 13A-14F; [0012]-[0013]; [0085]-[0094]) a constriction removal method using a high-frequency knife (transseptal coring device 10, tissue incising element 12 cutting edge 106 in Figs. 13A-13E; [0077]) and a collecting instrument (tissue stabilizer 14) having a longitudinal axis, the constriction removal method comprising: inserting the collecting instrument (tissue stabilizer 14) from a proximal end opening of a constricted portion of a lumen (see Figs. 14A-14C and [0087] for guide wire 130 piercing and forming an opening through the atrial septum 7; it is noted as broadly claimed, the guide wire forms a lumen); positioning the high-frequency knife on a radially outer side of the proximal end opening of the constricted portion of the lumen relative to the collecting instrument ([0092], “the clinician incises tissue from the atrial septum by positioning the tissue incising element (12) against the atrial septum from the right atrium and advancing the tissue incising element (12) distally while holding the tissue stabilizer (14) steady. The tissue is cut by either a direct 
Regarding claim 10, Fazio discloses (Figs. 1-3C and 13A-14F; [0012]-[0013]; [0085]-[0094]) wherein: the collecting instrument (tissue stabilizer 14) having an increasing-diameter part (struts 36, free ends 38) disposed at a distal end of the collecting instrument (14), the increasing-diameter part being configured to have a reduced diameter state (Figs. 2 and 14A-14B) and an increased diameter state (Figs. 3A-3C and 14C), wherein a diameter of the increasing- diameter part (36, 38) in the increased diameter state is greater than a diameter of the increasing- diameter part (36, 38) in the reduced diameter state (Figs. 2-3C and 14A-14C); and the method further comprising: passing the increasing-diameter part through the constricted portion of the lumen ([0089], “it is important to manage the distance between the distal end (24) of the tissue incising element (12) to the atrial septum (7), such that the tissue supporting 
Regarding claim 13, 
Regarding claim 14, Fazio discloses (Figs. 1-3C and 13A-14F; [0012]-[0013]; [0085]-[0094]) wherein the increasing-diameter part passively takes the increased diameter state due to an elastic restoring force at the one or more proximal ends of the increasing-diameter part (Fig. 14C; [0089], “the tissue stabilizer (14) is advanced distally across the atrial septum (7). This step is achieved by the tissue stabilizer (14) tracing over the guide wire (130) or by the tissue stabilizer (14) piercing through the atrial septum (6) first at its distal end. As the distal portion of the tissue stabilizer (14) extends distally beyond the distal end of the tissue incising element (12), the tissue supporting struts (36) become free from the constraint of the tissue incising element (12) and extend radially outward to form a substantially planar tissue supporting surface”; see [0060] for tissue stabilizer 14 made of “an elastic material, a super-elastic material, or a shape-memory alloy which allows selected portions to distort into a generally straightened profile during the delivery process and resume and maintain its intended profile in vivo once deployed”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fazio in view of Fazio. 
Regarding claim 3, Fazio discloses all of the limitations of the constriction removal method according to claim 2. Fazio further discloses “the tissue is removed by the a direct force “F1”, as shown in FIG. 1, applied by the tissue incising element against the deployed tissue stabilizer (14, 54). In various other embodiments, the septal tissue is removed by a torque “F2”, as shown in FIGS. 2 and 14D, by rotating the tissue incising element against the tissue stabilizer (14, 54). In yet other embodiments, the septal tissue is removed by a combination of a direct force “F1” and a torque “F2”” ([0064]; also see [0092]). 
However, Fazio is silent regarding alternately repeating the longitudinal and rotational movement of the high-frequency knife. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the constriction removal method as taught by Fazio to include alternately repeating the longitudinal and rotational movement of the high-frequency knife in order to ensure that constricted portion of the lumen is entirely incised, thereby minimizing the need for additional procedures and increasing efficiency and safety. This modification would have merely comprised applying a known technique to a known method ready for improvement to yield predictable results, MPEP 2143(I)(D). 
Regarding claim 11, Fazio discloses all of the limitations of the constriction removal method according to claim 9. Fazio further discloses “the tissue is removed by the a direct force “F1”, as shown in FIG. 1, applied by the tissue incising element against the deployed tissue stabilizer (14, 54). In various other embodiments, the septal tissue is removed by a torque “F2”, as shown in FIGS. 2 and 14D, by rotating the tissue incising element against the tissue stabilizer (14, 54). In yet other embodiments, the septal tissue is removed by a combination of a direct force “F1” and a torque “F2”” ([0064]; also see [0092]). 
However, Fazio is silent regarding alternately repeating the advancing and rotating of the high-frequency knife. It would have been obvious to one of ordinary skill in the art before the effective filing . 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fazio in view of Mitelberg et al., (hereinafter ‘Mitelberg’, U.S. PGPub. No. 2009/0018604). 
Regarding claim 4, Fazio further discloses (Figs. 1-3C and 13A-14F; [0012]-[0013]; [0085]-[0094]) wherein the high-frequency knife (transseptal coring device 10, tissue incising element 12 cutting edge 106 in Figs. 13A-13E; [0077]) is moved rotationally by rotating an over tube (elongate tubular body 8; see [0079], for elongated body 8 and the tissue incising element are parts of an uniform and monolithic body) about the longitudinal axis of the collecting instrument ([0064], “the septal tissue is removed by a torque “F2”, as shown in FIGS. 2 and 14D, by rotating the tissue incising element against the tissue stabilizer (14, 54)”; [0092]).
Fazio is silent regarding the over tube having a first channel and a second channel, each first channel and a second channel, each penetrating in a longitudinal direction, the collecting instrument being inserted through the first channel, and the high-frequency knife being inserted through the second channel.
However, in the same field of endeavor, Mitelberg teaches a similar device (submucosal tunneling instrument 150 in Figs. 17-18; [0086]-[0087]) having a plurality of channels (first lumen 174, second lumen 182 in Fig, 18) penetrating in the longitudinal direction (Figs. 17-18), wherein a first instrument (member 154) is inserted through the first channel (first lumen 174) and a high-frequency knife (knife 184, knife tip 188) is inserted through a second channel (second lumen 182). It is well known in the art (as can be seen in Mitelberg) to provide a device comprising a plurality of channels, including a separate channel for a high-frequency knife (knife 184, knife tip 188) different from the channel of the other treatment instrument (154). This configuration allows the treatment instruments (184, 154) to be 
Regarding claim 12, Fazio further discloses (Figs. 1-3C and 13A-14F; [0012]-[0013]; [0085]-[0094]) wherein the high-frequency knife (transseptal coring device 10, tissue incising element 12 cutting edge 106 in Figs. 13A-13E; [0077]) is rotated by rotating an over tube (elongate tubular body 8; see [0079], for elongated body 8 and the tissue incising element are parts of an uniform and monolithic body) about the longitudinal axis of the collecting instrument ([0064], “the septal tissue is removed by a torque “F2”, as shown in FIGS. 2 and 14D, by rotating the tissue incising element against the tissue stabilizer (14, 54)”; [0092]; as broadly claimed, body 8 and element 12 are rotated about the longitudinal axis of the collecting instrument 14).
Fazio is silent regarding the over tube having a first channel and a second channel, each penetrating in a longitudinal direction, the collecting instrument being inserted through the first channel, and the high-frequency knife being inserted through a second channel.
However, in the same field of endeavor, Mitelberg teaches a similar device (submucosal tunneling instrument 150 in Figs. 17-18; [0086]-[0087]) having a plurality of channels (first lumen 174, second lumen 182 in Fig, 18) penetrating in the longitudinal direction (Figs. 17-18), wherein a first instrument (member 154) is inserted through the first channel (first lumen 174) and a high-frequency knife (knife 184, knife tip 188) is inserted through a second channel (second lumen 182). It is well known in the art (as can be seen in Mitelberg) to provide a device comprising a plurality of channels, including a separate channel for a high-frequency knife (knife 184, knife tip 188) different from the channel of the other treatment instrument (154). This configuration allows the treatment instruments (184, 154) to be .
Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fazio in view of Kelley (hereinafter ‘Kelley’, U.S. PGPub. No. 2008/0255650). 
Regarding claims 7 and 8, Fazio discloses all of the limitations of the constriction removal method according to claim 1, but is silent regarding wherein subsequent to the collecting, the method further comprises applying an incision-surface protection sheet to a surface of an incised portion of the lumen and wherein the applying comprises placing the incision-surface protection sheet on an outer surface of a balloon, locating the balloon at the incised portion of the lumen and expanding the balloon such that the balloon is applied to the incised portion of the lumen.
However, in the same field of endeavor, Kelley teaches a similar method for anastomosis of a lumen comprising applying an incision-surface protection sheet (scaffold 45, membrane 44 in Figs. 3-4; [0031], “a composition to promote healing, such as a growth factor, antimicrobial agent, antibody and/or the like”) to a surface of an incised portion of a lumen (Figs. 1-4). The method comprises providing a balloon mechanism which may be inserted inside a partially collapsed scaffold (45) and membrane (44). The balloon scaffold (45, 44) combination may be inserted into place within the lumen ([0023]) and expanded to radially expand the scaffold (45) such that the scaffold (45) makes contact with the surrounding luminal tissue for attachment and/or support ([0024]). Kelly teaches that the scaffold (45) may be used in order to prevent scarring and eliminate or reduce constrictions (strictures) caused by closure of the lumen, such as by scarring or fusion, and in some embodiment the scaffold (45) may further promote healing in the affected area of the lumen ([0015]; [0031]), thereby increasing safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have 
Regarding claim 15 and 16, Fazio discloses all of the limitations of the constriction removal method according to claim 9, but is silent regarding wherein subsequent to the collecting, the method further comprises applying an incision-surface protection sheet to a surface of an incised portion of the lumen and wherein the applying comprises placing the incision-surface protection sheet on an outer surface of a balloon, locating the balloon at the incised portion of the lumen and expanding the balloon such that the balloon is applied to the incised portion of the lumen.
However, in the same field of endeavor, Kelley teaches a similar method for anastomosis of a lumen comprising applying an incision-surface protection sheet (scaffold 45, membrane 44 in Figs. 3-4; [0031], “a composition to promote healing, such as a growth factor, antimicrobial agent, antibody and/or the like”) to a surface of an incised portion of a lumen (Figs. 1-4). The method comprises providing a balloon mechanism which may be inserted inside a partially collapsed scaffold (45) and membrane (44). The balloon scaffold (45, 44) combination may be inserted into place within the lumen ([0023]) and expanded to radially expand the scaffold (45) such that the scaffold (45) makes contact with the surrounding luminal tissue for attachment and/or support ([0024]). Kelly teaches that the scaffold (45) may be used in order to prevent scarring and eliminate or reduce constrictions (strictures) caused by closure of the lumen, such as by scarring or fusion, and in some embodiment the scaffold (45) may further promote healing in the affected area of the lumen ([0015]; [0031]), thereby increasing safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fazio to further include applying an incision-surface protection sheet to . 
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the amendment has necessitated a new ground of rejection. 
It is the Examiner’s position that Fazio et al., (U.S. PGPub. No. 2014/0277045) discloses all of the limitations of the method according to independent claims 1 and 9. See rejection above for further clarification and rejection of newly added claims.
No further arguments have been set forth regarding the dependent claims other than their allowability stemming from rejected claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794